12/01/2021



                                                              FILED                 Case Number: DA 21-0273




                                                              DEC 0 1 2021
                                                            Bowen Greenwood
                                                          Clerk of Suprerne Court
                                                             State of Montana



            IN THE SUPREME COURT OF THE STATE OF MONTANA
                           Case No. DA 21-0273


R.S. and D.S.,

              Plaintiffs and Appellants,

      vs.

UNI1ED SERVICES AUTOMOBILE ASSOCIATION,

              Defendant and Appellee.

                             GRANT OF EXTENSION


      Upon consideration of Appellee's Unopposed Motion for Extension of

Time, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time up

to and including January 11, 2022, within which to prepare, file, and serve

Appellee's answer brief